Citation Nr: 1300029	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1944 to May 1946.  This matter is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In testimony at his September 2012 Board hearing, the Veteran and his representative clearly expressed his desire to file a claim of "service-connection for a heart condition."  The Veteran's testimony otherwise suggested that he may desire to claim entitlement to service connection for various additional disabilities.  The issue of service connection for a heart disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The matter of clarification by the Veteran regarding which (if any) additional disabilities he seeks to have service-connected (and any further action dictated by his response) are also referred to the AOJ.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.



REMAND

As discussed in the introduction section, above, the Veteran's September 2012 Board hearing testimony unequivocally raised a new claim seeking to establish service connection for a heart disability; the Board must refer that claim to the RO for appropriate action to adjudicate the issue.  (The Veteran's testimony further suggests, without complete clarity, that he may desire to file additional service connection claims for other disabilities.)  Because the outcome of such a claim(s) could impact on the Veteran's claim for TDIU, consideration of the appeal regarding TDIU must be deferred until the matter of service connection for a heart disability (and any other new service connection claims) is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should solicit clarification from the Veteran or his representative as to whether the Veteran claims entitlement to service connection for any additional disabilities, aside from the heart disability issue specifically raised at the September 2012 Board hearing.

2.  The RO should fully develop and adjudicate the matter of service connection for a heart disability (raised during his September 2012 Board hearing) and any other disability which the Veteran seeks to have service- connected.  The Veteran should be advised of the determination.  If it is negative, he should further be advised that the Board does not yet have full jurisdiction in the matter, and will only have jurisdiction if he files a notice of disagreement in the matter, and then a substantive appeal after a statement of the case (SOC) is issued.

3.  The RO should then undertake any other development suggested by the development ordered above (to specifically include a VA examination to assess the impact of the Veteran's service-connected disabilities (including heart disability, if service connection is granted) on his ability to obtain and maintain employment (disregarding the effects of any disabilities that are not service-connected) and then re-adjudicate the claim for TDIU.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

